
EXHIBIT 10.19



 
CREDIT ACCEPTANCE CORPORATION
RESTRICTED STOCK UNIT AWARD AGREEMENT


Credit Acceptance Corporation (the “Company”) hereby grants you, <<NAME>>
(Participant”), a Restricted Stock Unit Award (the “Award”) under the Credit
Acceptance Corporation 2004 Incentive Compensation Plan, as amended and approved
by the shareholders of the Company through March 26, 2012 (the “Plan”). The
terms and conditions of the Award are set forth below.


GRANT DATE: <<DATE>>


NUMBER OF RESTRICTED STOCK UNITS: <<NUMBER>>


PERFORMANCE PERIOD: 20XX through 20XX




PERFORMANCE MEASURE: Restricted Stock Units will vest based upon the Compound
Annual Growth Rate of Adjusted EPS as set forth in Appendix A to this Agreement.


THIS AGREEMENT, effective as of the Grant Date above, represents the grant of
Restricted Stock Units by the Company to the Participant named above, pursuant
to the provisions of the Plan and this Agreement.  All capitalized terms shall
have the meanings ascribed to them in the Plan, unless specifically set forth
otherwise herein.  The parties hereto agree as follows:


1.  
Performance Period.  The Performance Period commences on January 1, 20XX and
ends on December 31, 20XX.



2.  
Value of Restricted Stock Units.  Each Restricted Stock Unit shall represent and
have a value equal to one share of common stock, par value $0.01, of the
Company, subject to adjustment as provided in Section 6.01 of the Plan.



3.  
Restricted Stock Units and Achievement of Performance Goal.  Restricted Stock
Units shall vest ratably over the Performance Period in accordance with the
provisions of Appendix A provided that the Company achieves the performance
goals set forth on Appendix A and Participant is providing services to the
Company through the date on which the Committee certifies achievement of such
goals (the "Vesting Date").



4.  
Termination Provisions.  Participant shall be eligible for payment of vested
Restricted Stock Units on the Payment Date (as defined in Section 6 of this
Agreement) provided that Participant is providing services to the Company
through the applicable Vesting Date, regardless of whether the Participant is
providing services to the Company through the Payment Date.



5.  
Dividend Equivalents.  During the Performance Period, the Company shall credit
to Participant, on each date that the Company pays a cash dividend to holders of
common stock generally, an additional number of Restricted Stock Units
(“Additional Restricted Stock Units”) equal to the total number of whole
Restricted Stock Units and Additional Restricted Stock Units previously credited
to Participant under this Agreement multiplied by the dollar amount of the cash
dividend paid per share of common stock by the Company on such date, divided by
the closing price of a share of common stock on such date.  Any fractional
Restricted Stock Unit resulting from such calculation shall be included in the
Additional Restricted Stock Units.  A report showing the number of Additional
Restricted Stock Units so credited shall be sent to Participant periodically, as
determined by the Company.  The Additional Restricted Stock Units so credited
shall be subject to the same terms and conditions as the Restricted Stock Units
granted pursuant to this Agreement and the Additional Restricted Stock Units
shall be forfeited in the event that the Restricted Stock Units with respect to
which the dividend equivalents were paid are forfeited.



 
 

--------------------------------------------------------------------------------

 
6.  
Form and Timing of Restricted Stock Units.  Except as set forth in Section 11 of
this Agreement, payment of the vested Restricted Stock Units shall be made in
stock and payment of the earned and vested Restricted Stock Units shall be made
on (or within seven days following) February XX, 20XX (the "Payment Date").



7.  
Tax Withholding.  Notwithstanding any contrary provision of this Award
Agreement, Restricted Stock Units may not be paid pursuant to paragraph 6 unless
and until satisfactory arrangements (as determined by the Committee) are made by
the Participant with respect to the payment of income and employment taxes, if
any, which the Company determines must be withheld with respect to payment of
the Restricted Stock Units.  The Participant may satisfy tax withholding
obligations, if any, in whole or in part, pursuant to such procedures as the
Committee may specify from time to time, by (a) electing to have the Company
withhold otherwise vested Restricted Stock Units, (b) delivering to the Company
already vested and owned shares having a fair market value equal to the minimum
amount required to be withheld,  (c) delivering to the Company cash or check, or
(d) to the extent permitted by the Company and applicable law, electing to have
the Company reduce future compensation payable in the same taxable year as the
tax obligations become due.  If the Participant does not deposit with the
Company (on or before the date taxes are to be remitted by the Company) the full
required amount then due for taxes, if any, the Company may sell (in a market
transaction or in a non-market transaction at the market price) or withhold
sufficient vested shares held for the Participant.



8.  
Nontransferability.  Restricted Stock Units may not be sold, transferred,
pledged, assigned or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution.



9.  
Administration.  This Agreement and the rights of the Participant hereunder are
subject to all the terms and conditions of the Plan, as the same may be amended
from time to time, as well as to such rules and regulations as the Committee may
adopt for administration of the Plan.  It is expressly understood that the
Committee is authorized to administer, construe, and make all determinations
necessary or appropriate to the administration of the Plan and this Agreement,
all of which shall be binding upon the Participant.  Any inconsistency between
the Agreement and the Plan shall be resolved in favor of the Plan.



 
 

--------------------------------------------------------------------------------

 
10.  
Specific Restrictions upon Shares.  The Participant hereby agrees with the
Company as follows:



a.  
The Participant shall acquire the shares issuable with respect to the Restricted
Stock Units granted hereunder for investment purposes only not with a view of
resale or other distribution thereof to the public in violation of the
Securities Act of 1933, as amended (the “1933 Act”) and shall not dispose of any
such shares in transactions which, in the opinion of counsel to the Company,
violate the 1933 Act, or the rules and regulations thereunder, or any applicable
state securities or “blue Sky” laws.



b.  
If any shares acquired with respect to the Restricted Stock Units shall be
registered under the 1933 Act, no public offering (otherwise than on a national
securities exchange, as defined in the Exchange Act) of any such shares shall be
made by the Participant under such circumstances that he or she (or such other
person) may be deemed an underwriter, as defined in the 1933 Act.



11.  
Miscellaneous.



a.  
Change in Control.  Notwithstanding anything to the contrary in this
Agreement,  in the event of a Change in Control, as provided by Section 6.02 of
the Plan, (i) the restrictions applicable to the Restricted Stock Units granted
under this Agreement shall lapse, the Performance Goal shall be deemened to have
been achieved, and all other terms and conditions shall be deemed to have been
satisfied and (ii) each Restricted Stock Unit shall be terminated on the Change
in Control in exchange for a cash payment equal to the fair market value of the
Restricted Stock Units, payable within thirty (30) days following the Change in
Control.



b.  
Adjustments to Shares. In the event of any merger, reorganization,
recapitalization, stock dividend, stock split, extraordinary distribution with
respect to the Stock or other change in corporate structure affecting the Stock,
the Committee or Board of Directors of the Company will make such substitution
or adjustments in the aggregate number and kind of shares of Stock subject to
this Restricted Stock Unit Award to prevent dilution of rights.

 
c.  
Notices.  Any written notice required or permitted under this Agreement shall be
deemed given when delivered personally, as appropriate either to the Participant
or to the Human Resources Department of the Company, or when deposited in a
United States Post Office as registered mail, postage prepaid, addressed as
appropriate either to the Participant at his or her address as he or she may
designate in writing to the Company, or to the Attention: Human Resources
Department, Credit Acceptance Corporation, at its headquarters office or such
other address as the Company may designate in writing to the Participant.



d.  
Failure to Enforce Not a Waiver.  The failure of the Company to enforce at any
time any provision of this Agreement shall in no way be construed to be a waiver
of such provision or of any other provision hereof.



e.  
Governing Law.  All questions concerning the construction, validity and
interpretation of this Agreement shall be governed by and construed according to
the laws of the State Michigan.


 
 

--------------------------------------------------------------------------------

 
f.  
Provision of Plan.  The Restricted Stock Units provided for herein and granted
pursuant to the Plan, and said Restricted Stock Units and this Agreement are in
all respects governed by the Plan and subject to all of the terms and provisions
thereof, whether such terms and provisions are incorporated in this Agreement,
solely by reference or expressly cited herein.  If there is any inconsistency
between the terms of this Agreement and the terms of the Plan, the Plan’s terms
shall completely supersede and replace the conflicting terms of this Agreement.



g.  
Section 16 Compliance.  If the Participant is subject to Section 16 of the
Exchange Act, except in the case of death or disability, or unless otherwise
exempt, at least six months must elapse from the date of grant of the Restricted
Stock Units hereunder to the date of the Participant’s disposition of such
Restricted Stock Units or the underlying shares of stock.

\
  h.  
The Restricted Stock Units are intended to comply with Section 409A of the Code
and shall be interpreted in accordance with Section 409A of the Code and
Treasury Regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the awards are granted. Notwithstanding any provision of the Plan
or the Agreement to the contrary, in the event that the Committee determines
that any award may or does not comply with Section 409A of the Code, the Company
may adopt such amendments to the award (without Participant consent) or adopt
other policies and procedures (including amendments, policies and procedures
with retroactive effect), or take any other actions, that the Committee
determines are necessary or appropriate to (i) exempt the award from the
application of Section 409A of the Code and/or preserve the intended tax
treatment of the benefits provided with respect to award, or (ii) comply with
the requirements of Section 409A of the Code.


 
 


IN WITNESS WHEREOF, the Credit Acceptance Corporation has executed this
Agreement in duplicate on the ___ day of ___________, 2014.


CREDIT ACCEPTANCE CORPORATION




BY: __________________________________________


PRINT
NAME:                                                                           


It:                                                                           




I, acknowledge receipt of a copy of the Plan (either as an attachment hereto or
that has been previously received by me) and that I have carefully read this
Award Agreement and the Plan.  I agree to be bound by all of the provisions set
forth in this Award Agreement and the Plan.




BY: __________________________________________
 
 

 
 

--------------------------------------------------------------------------------

 

Appendix A


On each anniversary of the commencement of the Performance Period, a portion of
the Restricted Stock Units shall be eligible to vest in accordance with the
performance schedule below, provided Participant is employed by the Company
through the date on which the Committee certifies achievement of such
goals.  Vesting for each year of the Performance Period shall be determined as
follows:


Year 1
·  
If the Compound Annual Growth Rate of Adjusted EPS is at least 5%, one-third
(33.3%) of the Restricted Stock Units shall vest.

·  
If the Compound Annual Growth Rate of Adjusted EPS is less than 5%, no
Restricted Stock Units shall vest.



Year 2
·  
If the Compound Annual Growth Rate of Adjusted EPS is at least 5%, one-third
(33.3%) of the Restricted Stock Units shall vest.  In addition, any Restricted
Stock Units that were eligible to vest in Year 1, but did not vest in Year 1,
shall vest.

·  
If the Compound Annual Growth Rate of Adjusted EPS is less than 5%, no
Restricted Stock Units shall vest.



Year 3
·  
If the Compound Annual Growth Rate of Adjusted EPS is at least 5%, one-third
(33.4%) of the Restricted Stock Units shall vest.  In addition, any Restricted
Stock Units that were eligible to vest in Year 1 and Year 2, but did not vest in
Year 1 or Year 2, shall vest.

·  
If the Compound Annual Growth Rate of Adjusted EPS is less than 5%, no
Restricted Stock Units shall vest.



The number of vesting Restricted Stock Units shall be rounded up, if necessary,
to the next higher whole number of shares.  Once the Restricted Stock Units
vest, they shall remain vested regardless of the future performance of the
Company.


“Adjusted EPS” means the Company’s calculation of adjusted net income per
diluted share as reported in the Company’s quarterly earnings
releases.  Adjusted net income per diluted share is equal to adjusted net income
divided by the weighted average number of diluted shares outstanding.  Adjusted
net income represents GAAP net income adjusted for certain items, including:


·  
The Floating Yield Adjustments as reported in the Company’s quarterly earnings
releases,

·  
Adjustments made to eliminate the impact of different accounting treatments of
certain items in the periods being compared,

·  
Adjustments made to eliminate the impact of non-recurring items,

·  
Adjustments made to eliminate the non-cash impact of valuing interest rate
derivative products at fair value,

·  
Adjustments made to eliminate the results of discontinued operations,

·  
Adjustments made to eliminate any inconsistency in the tax rates used in the
periods being compared.



 
 

--------------------------------------------------------------------------------

 
“Compound Annual Growth Rate of Adjusted EPS” means the year-over-year growth
rate of Adjusted EPS over the Performance Period.  The compound annual growth
rate shall be calculated as follows for each year of the Performance Period:


·  
Year 1: (Year 1 Adjusted EPS divided by Base Year Adjusted EPS) minus 1

·  
Year 2: ((Year 2 Adjusted EPS divided by Base Year Adjusted EPS) raised to the
power of 1/2) minus 1

·  
Year 3: ((Year 3 Adjusted EPS divided by Base Year Adjusted EPS) raised to the
power of 1/3) minus 1



“Base Year Adjusted EPS” means the Adjusted EPS for the year immediately
preceding the Performance Period.


Vesting Examples
Using a hypothetical grant of 300 Restricted Stock Units, the following table
illustrates the number of Restricted Stock Units that would vest under four
Adjusted EPS growth scenarios:
 




   
Base
   
Performance Period
   
Total
     
Year
   
Year 1
   
Year 2
   
Year 3
   
Vested
 
Example 1
                             
Adjusted EPS
  $ 1.00     $ 1.06     $ 1.12     $ 1.18        
Compound Annual Growth Rate of Adjusted EPS
            6.0 %     5.8 %     5.7 %      
Vesting (Number of Restricted Stock Units)
            100       100       100       300                                  
         
Example 2
                                       
Adjusted EPS
  $ 1.00     $ 1.04     $ 1.10     $ 1.14          
Compound Annual Growth Rate of Adjusted EPS
            4.0 %     4.9 %     4.5 %        
Vesting (Number of Restricted Stock Units)
            0       0       0       0                                          
 
Example 3
                                       
Adjusted EPS
  $ 1.00     $ 1.04     $ 1.12     $ 1.18          
Compound Annual Growth Rate of Adjusted EPS
            4.0 %     5.8 %     5.7 %        
Vesting (Number of Restricted Stock Units)
            0       200       100       300                                    
       
Example 4
                                       
Adjusted EPS
  $ 1.00     $ 1.06     $ 1.12     $ 1.14          
Compound Annual Growth Rate of Adjusted EPS
            6.0 %     5.8 %     4.5 %        
Vesting (Number of Restricted Stock Units)
            100       100       0       200  


 

 

--------------------------------------------------------------------------------




